In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-330 CR

NO. 09-04-331 CR

____________________


DONALD SENEGAL, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 85430 and 85431




MEMORANDUM OPINION (1)
	Donald Senegal was convicted of the offense of aggravated robbery in Cause Nos.
85430 and 85431.  Senegal filed notice of appeal on June 23, 2004.  In each case, the trial
court entered a certification of the defendant's right to appeal in which the court certified
that this is a plea-bargain case, and the defendant has no right of appeal.  See Tex. R. App.
P. 25.2(a)(2).  The trial court's certifications have been provided to the Court of Appeals
by the district clerk.
	On August 3, 2004, we notified the parties that the appeals would be dismissed
unless amended certifications were filed within thirty days of the date of the notices and
made a part of the appellate record.  See Tex. R. App. P. 37.1.  The records have not been
supplemented with amended certifications.  Because a certification that shows the
defendant has the right of appeal has not been made part of the record, the appeals must
be dismissed.  See Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.
								PER CURIAM

Opinion Delivered September 8, 2004 
Do Not Publish 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.